Field, 0. J.
The note was signed by Simmons, and dated August 2,1898, payable in four months after date to the order of Cushing, the defendant, and by him indorsed in blank, and also afterwards indorsed in blank by Waterman. The case was tried by the court without a jury. It is plain that the court could find, from the testimony of the plaintiff which is set out in the exceptions, that the plaintiff purchased the note in good faith, for value, before its maturity, and that having found this it could not rule that the plaintiff was not entitled to recover.

jExceptions overruled.